Citation Nr: 1734862	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-01 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from January 1981 to January 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which denied entitlement to service connection for a cervical sprain and denied reopening a claim to service connection for a low back condition.

The Veteran testified before the undersigned Veterans Law Judge in a May 2015 Travel Board hearing.  A copy of the hearing transcript has been associated with the record.

In July 2015, the Board reopened the Veteran's claim of service connection for a low back condition, and remanded the appeal for VA examinations and further development.  Unfortunately, the Board finds that another remand is necessary to obtain substantial compliance with the July 2015 remand directives prior to making a decision on the Veteran's appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that an additional remand is necessary to obtain substantial compliance with prior remand directives regarding the Veteran's claims of entitlement to service connection for a lumbar spine disability and cervical spine disability.  Stegall, 11 Vet. App. 268; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (if VA provides an examination, that examination must be adequate).  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016).  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).

As a preliminary matter, the Board notes that the Veteran has currently diagnosed degenerative changes of the lumbar spine, and ankylosing spondylosis of the lumbar and cervical spine.  See June 2011 VA examination.    

In a July 2015 remand, the Board requested that a VA examination be provided to assess the nature and etiology of the Veteran's lumbar spine and cervical spine disabilities.  The Board requested the VA examiner to provide an opinion whether ankylosing spondylitis was a congenital "disease" or "defect."  As stated within the July 2015 remand, this determination is required for the Board to decide the Veteran's claim because a congenital "defect" is not a "disease or injury" within the meaning of applicable legislation and thus is not capable of being service connected for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2016).  Service connection is permissible, however, for "diseases" of congenital, developmental, or familial origin if the evidence as a whole shows that the manifestation of the disease in service constituted "aggravation" of the disease within the meaning of application VA regulations.  VAOPGCPREC 82-92 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306 (2016).  

When no pre-existing medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9 (2016).  The presumption of soundness applies if a veteran's congenital disease is not noted at entry.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  
Within a February 2016 VA examination, the VA examiner classified the Veteran's diagnosed ankylosing spondylosis as a "lifelong autoimmune disease" but did not determine if the condition was a "disease" or "defect" per applicable VA regulations.  Accordingly, the Board finds that a remand is necessary to obtain medical opinions as to whether the Veteran's diagnosed ankylosing spondylosis is either a "disease" or "defect."

Also within the July 2015 remand, the Board requested opinions on the location and specific diagnoses of degenerative changes of the spine (whether located in the cervical spine), and whether such changes were related to service or manifested within one year of service separation.  The Board noted that a June 2011 VA examination of record focused on the Veteran's lower back condition and only briefly mentioned the cervical spine condition, and therefore, a VA examination was requested to determine the nature and etiology of any cervical spine conditions.  However, the Board finds that the subsequent February 2016 and June 2016 VA examinations and medical opinions are inadequate for the purpose of evaluating the claims on appeal.

For instance, the February 2016 VA examiner classified the diagnosed ankylosing spondylosis of the lumbar and cervical spine as a "lifelong autoimmune disease," however, he did not specifically state whether the condition was a congenital "disease" or a "defect" within the meaning of applicable VA regulations.  Further, the VA examiner, in providing an aggravation opinion, opined that he was "unable to establish[] a definit[i]ve diagnos[is] of aggravation of [a] pre-existing condition." 
The Board finds that the VA examiner improperly applied the incorrect standard, to the opinion requested for aggravation, which only requires the examiner to opine as to whether the diagnosed condition is at least as likely as not aggravated by service.  Therefore, the Board finds that a remand is necessary for a VA examination to obtain new medical opinions determine whether diagnosed ankylosing spondylosis of the lumbar and cervical spine is a congenital disease or defect, and whether the conditions meet the aforementioned requirements for service connection. 

In a May 2016 request for physical examination, the AOJ requested an addendum opinion to address the remaining opinions not addressed in the February 2015 VA examination per the July 2015 Board remand directives.  Specifically, the AOJ requested for a VA examiner to address the Veteran's lay statements regarding the onset of his symptoms as well as to render an opinion as to the location and diagnosis of degenerative changes of the Veteran's spine, and whether such diagnosis is related to service or manifested within one year of service separation.

In June 2016, a VA addendum opinion was given for the back and neck, in which the examiner gave a negative nexus opinion, stating generally that "the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness."  The examiner did not opine as to the diagnoses and location of any degenerative changes of the spine, nor did the examiner provide an opinion as to whether said degenerative changes manifested within a year after service separation.  Therefore, the Board finds that remand is necessary to obtain the aforementioned opinions which are deemed inadequate for decisional purposes.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's lumbar and cervical spine disabilities, so an examination of the cervical spine and an opinion on both the cervical and lumbar spine conditions may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Legacy Content Manager Documents and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's diagnosis of ankylosing spondylitis and to his May 2015 Travel Board hearing transcript, describing its manifestation in service.

a) The examiner must provide an opinion including specific findings as to the lumbar spine:

i) Is the Veteran's current diagnosis of ankylosing spondylosis of the lumbar spine a congenital "disease" or a "defect" within the meaning of applicable VA regulations?

The Board notes that "defects" are usually static in nature, so not generally subject to episodic improvement or worsening, whereas "diseases" are.

ii) If the Veteran's diagnosed ankylosing spondylosis of the lumbar spine is considered a congenital "disease," provide an opinion as to whether there is clear and unmistakable evidence that the disease preexisted service and was NOT aggravated beyond natural progression during service.

iii) If the Veteran's diagnosed ankylosing spondylitis of the lumbar spine is considered a "defect," provide an opinion as to whether there is additional disability due to disease or injury superimposed upon such defect during service

iv) Are there current diagnoses of degenerative changes of the lumbar spine to include arthritis or degenerative disc disease?  If so, is it at least as likely as not that such is related to a disease or injury in service, or did arthritis manifest within one year of service separation?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

b) The examiner must provide a diagnosis of all the Veteran's cervical spine disabilities, to include ankylosing spondylosis, and, for each diagnosed condition, provide an opinion including specific findings as to the following:

i) Are any of the Veteran's diagnoses of the cervical spine, to include ankylosing spondylosis, a congenital "disease" or a "defect" within the meaning of applicable VA regulations?

ii)  If the condition is a congenital "disease," provide an opinion as to whether there is clear and unmistakable evidence that the disease preexisted service and was NOT aggravated beyond natural progression during service.

iii) If the condition is a congenital "defect," provide an opinion as to whether there is additional disability due to disease or injury superimposed upon such defect during service.

iv) Regardless of whether the condition preexisted service as a congenital disease or defect, is it at least as likely as not that any current cervical spine disability, to include any diagnosed degenerative disc or joint changes of the cervical spine, is related to a disease or injury in service, or, if they are caused by arthritis, did they manifest within one year of service separation?

3. The AOJ must ensure that the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


